Exhibit 10(l)

 

AMENDED AND RESTATED

CREDIT AGREEMENT

among

IDACORP, INC.,

as Borrower,

THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and LC Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and

KEYBANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.

and

BANK OF AMERICA, N.A.

as Documentation Agents

$100,000,000 Senior Credit Facilities

WACHOVIA CAPITAL MARKETS, LLC

and

J.P. MORGAN SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Runners

Dated as of April 25, 2007



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

 

 

DEFINITIONS

 

 

 

 

1.1

Definitions

1

1.2

Other Interpretive Provisions.

14

 

 

 

 

ARTICLE 2

 

 

THE CREDITS

 

2.1

Commitments

15

2.2

Required Payments; Termination

16

2.3

Types of Advances; Minimum Amount of Each Advance

16

2.4

Fees

16

2.5

Reduction or Termination of Aggregate Commitment

17

2.6

Optional Principal Payments

17

2.7

Requesting Advances

17

2.8

Conversion and Continuation of Outstanding Advances

20

2.9

Changes in Interest Rate, etc.

20

2.10

Rates Applicable After Default

21

2.11

Method of Payment

21

2.12

Noteless Agreement; Evidence of Indebtedness.

21

2.13

Telephonic Notices

22

2.14

Interest Payment Dates; Interest and Fee Basis

22

2.15

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

23

2.16

Lending Installations

23

2.17

Non-Receipt of Funds by the Administrative Agent

24

2.18

Facility LCs.

24

2.19

Replacement of Lender

28

2.20

Increase in Commitments

29

2.21

Extension of Facility Termination Date

30

 

 

 

 

ARTICLE 3

 

 

YIELD PROTECTION; TAXES

 

3.1

Yield Protection

31

3.2

Changes in Capital Adequacy Regulations

32

3.3

Availability of Types of Advances

33

3.4

Funding Indemnification

33

3.5

Taxes.

33

3.6

Alternate Lending Installation; Lender Statements; Survival of Indemnity

36

     

i


--------------------------------------------------------------------------------

 

ARTICLE 4

 

 

CONDITIONS PRECEDENT

 

4.1

Initial Credit Extension

37

4.2

Each Credit Extension

37

 

 

 

 

ARTICLE 5

 

 

REPRESENTATIONS AND WARRANTIES

 

5.1

Existence and Standing

38

5.2

Authorization and Validity

38

5.3

No Conflict; Government Consent

38

5.4

Financial Statements

39

5.5

Material Adverse Change

39

5.6

Taxes

39

5.7

Litigation and Contingent Obligations

40

5.8

Subsidiaries

40

5.9

ERISA

40

5.10

Accuracy of Information

40

5.11

Regulation U

40

5.12

Material Agreements

40

5.13

Compliance With Laws

41

5.14

Ownership of Properties

41

5.15

Plan Assets; Prohibited Transactions

41

5.16

Environmental Matters

41

5.17

Investment Company Act

42

5.18

OFAC; PATRIOT Act

42

 

 

 

 

ARTICLE 6

 

 

COVENANTS

 

6.1

Financial Reporting

42

6.2

Use of Proceeds

44

6.3

Notice of Default, etc.

44

6.4

Conduct of Business

44

6.5

Taxes

44

6.6

Insurance

44

6.7

Compliance with Laws

44

6.8

Maintenance of Properties

44

6.9

Inspection

45

6.10

Merger and Sale of Assets

45

6.11

Liens

45

6.12

Leverage Ratio

47

ii


--------------------------------------------------------------------------------

6.13

Investments and Acquisitions

47

6.14

Subsidiary Dividend Restrictions

47

6.15

Affiliates

48

6.16

OFAC, PATRIOT Act Compliance

48

 

 

 

 

ARTICLE 7

 

 

DEFAULTS

 

 

 

 

 

ARTICLE 8

 

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1

Acceleration; Facility LC Collateral Account.

50

8.2

Amendments

51

8.3

Preservation of Rights

52

 

 

 

 

ARTICLE 9

 

 

GENERAL PROVISIONS

 

9.1

Survival of Representations

52

9.2

Governmental Regulation

53

9.3

Headings

53

9.4

Entire Agreement

53

9.5

Several Obligations; Benefits of this Agreement

53

9.6

Expenses; Indemnification.

53

9.7

Numbers of Documents

54

9.8

Accounting

54

9.9

Severability of Provisions

54

9.10

Nonliability of Lenders

54

9.11

Confidentiality

55

9.12

Nonreliance

55

9.13

Disclosure

56

9.14

PATRIOT Act Notice

56

9.15

Counterparts

56

 

 

 

 

ARTICLE 10

 

 

THE ADMINISTRATIVE AGENT

 

10.1

Appointment; Nature of Relationship

56

10.2

Powers

57

10.3

General Immunity

57

10.4

No Responsibility for Loans, Recitals, etc.

57

10.5

Action on Instructions of Lenders

57

10.6

Employment of Administrative Agents and Counsel

58

iii


--------------------------------------------------------------------------------

10.7

Reliance on Documents; Counsel

58

10.8

Administrative Agent's Reimbursement and Indemnification

58

10.9

Notice of Default

59

10.10

Rights as a Lender

59

10.11

Lender Credit Decision

59

10.12

Successor Administrative Agent

59

10.13

Administrative Agent and Joint Lead Arranger Fees

60

10.14

Delegation to Affiliates

60

10.15

Other Agents

61

10.16

LC Issuer and Swingline Lender

61

 

 

 

 

ARTICLE 11

 

 

SETOFF; RATABLE PAYMENTS

 

11.1

Setoff

61

11.2

Ratable Payments

61

 

 

 

 

ARTICLE 12

 

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1

Successors and Assigns

62

12.2

Participations.

62

12.3

Assignments.

63

12.4

Dissemination of Information

64

12.5

Tax Treatment

64

 

 

 

 

ARTICLE 13

 

 

NOTICES

 

13.1

Notices.

65

13.2

Change of Address

66

 

 

 

 

ARTICLE 14

 

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

14.1

CHOICE OF LAW

66

14.2

CONSENT TO JURISDICTION

66

14.3

WAIVER OF JURY TRIAL

67

iv


--------------------------------------------------------------------------------

Schedule I               Pricing Schedule

Schedule II             Commitments

Schedule 5.8           List of Subsidiaries

Schedule 5.12         Agreements which restrict Subsidiary Dividends or which
could reasonably be expected to have a Material Adverse Effect

Schedule 5.14         Indebtedness and Liens

Schedule 13.1         Notice Addresses

EXHIBIT A            Form of Opinion

EXHIBIT B            Form of Compliance Certificate

EXHIBIT C            Form of Assignment Agreement

EXHIBIT D            Form of Loan/Credit Related Money Transfer Instructions

EXHIBIT E-1         Form of Revolving Note

EXHIBIT E-2         Form of Swingline Note

EXHIBIT F            Form of Joinder Agreement

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of April 25, 2007, is made
among IDACORP, Inc., an Idaho corporation, the Lenders, and Wachovia Bank,
National Association, as Administrative Agent for the Lenders. 

RECITALS

            A.        IDACORP, Inc., certain banks and other financial
institutions, and Wachovia Bank, National Association, as administrative agent,
are parties to a certain Credit Agreement dated as of May 3, 2005 (the "Existing
Credit Agreement").

B.         The parties hereto have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth herein, it being the
intention of the parties hereto that this Amended and Restated Credit Agreement
and the Credit Documents executed in connection herewith shall not effect the
novation of the obligations of IDACORP, Inc. thereunder but be merely a
restatement and, where applicable, an amendment of and substitution for the
terms governing such obligations hereafter.

C.        The Lenders are willing to make available to IDACORP, Inc. the credit
facilities provided for herein subject to and on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE 1 

DEFINITIONS

1.1              Definitions.  As used in this Agreement:

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

--------------------------------------------------------------------------------


"Administrative Agent" means Wachovia Bank, National Association in its capacity
as administrative agent (i.e., contractual representative) of the Lenders
pursuant to Article 10, and not in its individual capacity as a Lender, and any
successor Administrative Agent appointed pursuant to Article 10.

"Administrative Questionnaire" means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

"Advance" means a borrowing hereunder, (i) made by the Lenders (or the Swingline
Lender in the case of a Swingline Loan) on the same Borrowing Date, or (ii)
converted or continued by the Lenders on the same date of conversion or
continuation and, in either case, consisting of Revolving Loans of the same Type
(or a Swingline Loan made by the Swingline Lender) and, in the case of
Eurodollar Advances, for the same Interest Period.

"Affected Lender" is defined in Section 2.19.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

"Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

"Agreement" means this Amended and Restated Credit Agreement, as amended,
modified, restated or supplemented from time to time in accordance with its
terms.

"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time applied in a manner consistent with that used in
preparing financial statements referred to in Section 5.4.

"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

"Applicable Margin" means, with respect to Revolving Loans of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Revolving Loans of such Type as set forth in the Pricing Schedule.

"Assuming Lender" is defined in Section 2.20(a).

"Authorized Officer" means any of the Chief Executive Officer, President, Chief
Financial Officer, Vice President or Treasurer of the Borrower, acting singly.

2


--------------------------------------------------------------------------------


"Available Aggregate Commitment" means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

"Borrower" means IDACORP, Inc., an Idaho corporation, and its successors and
assigns.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.7.

"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina, New York, New York
and London, England for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in United States dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in Charlotte, North Carolina for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee, which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

"Change" is defined in Section 3.2.

"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Borrower.

"Change in Law" means any change in law or in the interpretation, administration
or application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof.

3


--------------------------------------------------------------------------------


"Closing Date" means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with the terms of this Agreement.

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral Shortfall Amount" is defined in Section 8.1(a).

"Commitment" means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower and to participate in the Swingline Loans and
Facility LCs issued upon the application of the Borrower, in an aggregate amount
not exceeding the amount set forth opposite its name on Schedule II, or, if such
Lender has entered into one or more assignments that has become effective
pursuant to Section 12.3(a) or is an Increasing Lender or Assuming Lender, the
amount set forth for such Lender at such time in the Register maintained by the
Administrative Agent, in either case, as such amount may be reduced or increased
from time to time pursuant to the terms hereof.

"Commitment Increase" and "Commitment Increase Date" are defined in Section
2.20(a).

"Condemnation" is defined in Section 7(i).

"Consent Date" is defined in Section 2.21(a).

"Consenting Lender" is defined in Section 2.21(a).

"Consolidated Indebtedness" means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however that the aggregate outstanding Indebtedness evidenced by
Hybrid Securities shall be excluded to the extent that the total book value of
such Hybrid Securities does not exceed 15% of Consolidated Total Capitalization
as of such time.

"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

"Consolidated Total Capitalization" means at any time, without duplication, the
sum of (i) Consolidated Indebtedness, (ii) Consolidated Net Worth and (iii) the
aggregate outstanding amount of Hybrid Securities, each calculated as of such
time.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

"Conversion/Continuation Notice" is defined in Section 2.8.

4


--------------------------------------------------------------------------------


"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

"Credit Extension" means the making of an Advance or the issuance of a Facility
LC.

"Credit Extension Date" means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

"Default" means an event described in Article 7.

"Eligible Replacement Lender" is defined in Section 2.21(b).

"Environmental Laws" means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"Eurodollar Advance" means a Revolving Loan which, except as otherwise provided
in Section 2.10, bears interest at the applicable Eurodollar Rate.

"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, an interest rate per annum obtained by dividing
(y) the rate of interest (rounded upward, if necessary, to the nearest 1/16 of
one percentage point) appearing on Telerate Successor Page 3750 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wachovia's Eurodollar Advance comprising part of such Borrowing.

"Eurodollar Rate" means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) 1.00 minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

5


--------------------------------------------------------------------------------


"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, receipts, profits, capital, net worth, franchise taxes, branch profits
or similar taxes, imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized, (ii) the
jurisdiction in which the Administrative Agent's or such Lender's principal
executive office or such Lender's applicable Lending Installation is located, or
(iii) the jurisdiction in which the Lender, Lending Installation or the
Administrative Agent carries on a trade or business.

"Extension Date" is defined in Section 2.21(a).

"Extension Notice" is defined in Section 2.21(a).

"Facility LC" is defined in Section 2.18(a).

"Facility LC Application" is defined in Section 2.18(c).

"Facility LC Collateral Account" is defined in Section 2.18(k).

"Facility LC Maturity Date" is defined in Section 2.18(a).

"Facility Termination Date" means the earlier to occur of (i) April 25, 2012 (as
such date may be extended from time to time pursuant to Section 2.21) or (ii)
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

"Federal Funds Effective Rate" means, for any day, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of one percentage point)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected in good faith by the
Administrative Agent.

"Fee Letters" mean (a) the Wachovia Fee Letter and (b) the JPMorgan Fee Letter.

"First Mortgage" means that certain Mortgage and Deed of Trust, dated as of
October 1, 1937, as supplemented, under which IPC is Mortgagor and Deutsche Bank
Trust Company Americas (formerly known as Bankers Trust Company) and R.G. Page
(Stanley Burg successor individual trustee) are Trustees, as it may from time to
time be further amended, supplemented or otherwise modified.

"Floating Rate" means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.

"Floating Rate Advance" means a Revolving Loan which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.

6


--------------------------------------------------------------------------------


"Hybrid Securities" shall mean any hybrid securities, including any trust
preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt securities or other hybrid securities issued by the
Borrower or any Subsidiary or financing vehicle of the Borrower that (i) have an
original maturity of at least twenty (20) years, (ii) require, absent an event
of default with respect to such securities, no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to the date which is
ninety-one (91) days after the occurrence of the Facility Termination Date and
(iii) permit the Borrower or any such Subsidiary or any such financing vehicle
of the Borrower, respectively, at its option, to defer certain scheduled
interest payments.

"Increasing Lender" is defined in Section 2.20(a).

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) obligations in respect of
Letters of Credit, (ix) Rate Management Obligations, (x) preferred stock which
is required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date, (xi) Off-Balance Sheet Liabilities,
(xii) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person and (xiii) amounts
outstanding under a Permitted Receivables Securitization.

"Indemnitee" is defined in Section 9.6(b).

"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Each Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.

7


--------------------------------------------------------------------------------


"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

"IPC" means Idaho Power Company, an Idaho corporation.

"Joinder Agreement" means a written agreement substantially in the form of
Exhibit F hereto.

"Joint Lead Arrangers" means Wachovia Capital Markets, LLC, and J.P. Morgan
Securities Inc., and their respective successors, in their capacity as Joint
Lead Arrangers and Joint Book Runners.

"JP Morgan Fee Letter" means the letter agreement dated March 15, 2007, among
the Borrower, IPC, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities Inc.

"LC Fee" is defined in Section 2.18(d).

"LC Issuer" means each of Wachovia (or any subsidiary or Affiliate of Wachovia
designated by Wachovia) and any other Lender approved by the Borrower and the
Administrative Agent, in each case in its capacity as issuer of Facility LCs
hereunder.

"LC Obligations" means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

"LC Payment Date" is defined in Section 2.18(e).

"Lenders" means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns and any other Person that
shall have become a Lender party hereto pursuant to a Joinder Agreement;
provided, that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include the Swingline Lender in such capacity.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent specified in its Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.16.

"Letter of Credit" of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

8


--------------------------------------------------------------------------------


"LIBOR Market Index Rate" means, for any day, the sum of (i) the rate of
interest for one month U.S. dollar deposits appearing on Telerate Successor Page
3750 (or any successor page) determined as of 11:00 a.m. (London time), for such
day, or if such day is not a London Business Day, then the immediately preceding
London Business Day (or if not so reported, then as determined by the Agent from
another recognized source or interbank quotation) plus (ii) the Applicable
Margin in effect for a Eurodollar Advance from time to time.

"LIBOR Market Index Rate Advance" means a Swingline Loan which, except as
otherwise provided in Section 2.10, bears interest at the LIBOR Market Index
Rate.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

"Loans" means the Revolving Loans and the Swingline Loans.

"Loan Documents" means this Agreement, the Facility LC Applications, the Joinder
Agreements and any Notes issued pursuant to Section 2.12.

"London Business Day" means a day (other than Saturday or Sunday) on which banks
generally are open in London, England for the conduct of substantially all of
their commercial lending activities and dealings are carried on in the London
interbank market.

"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuers or the Lenders
thereunder.

"Material Indebtedness" means Indebtedness (other than Obligations) of the
Borrower or any of its Subsidiaries, in an aggregate principal amount exceeding
$25,000,000 (or its equivalent in any other currency).  For purposes of
determining Material Indebtedness, the "principal amount" of the obligations of
the Borrower or any of its Subsidiaries in respect of any Rate Management
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Rate Management Obligation were terminated at such time of
determination.

"Material Subsidiary" of the Borrower means any Subsidiary (a) whose gross
revenues for the fiscal years in respect of which such statements and related
balance sheet were prepared (or the last full fiscal year in the case of
quarterly financial statements) exceeded 10% of the consolidated gross revenue
of the Borrower and all its Subsidiaries for such fiscal year or (b) whose gross
assets as at the end of such fiscal year were in excess of 10% of the
consolidated gross assets of the Borrower and all its Subsidiaries for such
fiscal year.

"Modify" and "Modification" are defined in Section 2.18(a).

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

"Non-Consenting Lender" is defined in Section 2.21(a).

9


--------------------------------------------------------------------------------


"Non-U.S. Lender" is defined in Section 3.5(d).

"Notes" means any or all of the Revolving Notes and the Swingline Note.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the Swingline Lender,
any LC Issuer or any indemnified party arising under the Loan Documents.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.

"Off-Balance Sheet Liability" of a Person means, without duplication, (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called "synthetic lease" transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheets of such Person, but excluding from
this clause (iv) all Operating Leases.

"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee, which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

"Other Taxes" is defined in Section 3.5(b).

"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender outstanding
at such time, (ii) such Lender's Pro Rata Share of the LC Obligations at such
time and (iii) such Lender's (other than the Swingline Lender's) Pro Rata Share
of the Swingline Loans outstanding at such time.

"Participants" is defined in Section 12.2(a).

"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

"Payment Date" means the last day of each March, June, September and December.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

10


--------------------------------------------------------------------------------


"Permitted Receivables Securitization" means a limited recourse or non-recourse
sale, assignment or contribution of accounts receivable and related records,
collateral and rights of the Borrower and/or one or more of its Subsidiaries to
one or more special purpose entities, in connection with the issuance of
obligations by any such special purpose entity secured by such assets, the
proceeds of the issuance of which obligations shall be made available, directly
or indirectly, to the Borrower and/or the applicable Subsidiaries.

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

"Pricing Schedule" means Schedule I attached hereto identified as such.

"Prime Rate" means the per annum interest rate publicly announced from time to
time by Wachovia in Charlotte, North Carolina, to be its prime rate (which may
not necessarily be its lowest or best lending rate), as adjusted to conform to
changes as of the opening of business on the date of any such change in such
prime rate.

"Prior Termination Date" is defined in Section 2.21(b).

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Pro Rata Share" means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment and the denominator of which
is the Aggregate Commitment (or, if the Commitments have been terminated, a
portion equal to a fraction (i) the numerator of which is equal to the sum of
(A) the principal amount of such Lender's Loans, (B) such Lender's (other than
the Swingline Lender's) participation interest in the Swingline Loans, and (C)
such Lender's participation interest in the LC Obligations, and (ii) the
denominator of which is equal to the sum of (A) the aggregate principal amount
of all Loans and (B) all LC Obligations).

"Purchasers" is defined in Section 12.3(a).

"Rate Management Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

11


--------------------------------------------------------------------------------


"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or IPC
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

"Refunded Swingline Loans" is defined in Section 2.7(c).

"Register" is defined in Section 12.3(c).

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.18 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

"Reports" is defined in Section 9.6.

"Required Lenders" means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.

"Reserve Requirement" means, with respect to an Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves), which is imposed under Regulation D on
Eurocurrency liabilities or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.

"Revolving Loans" is defined in Section 2.1(a).

12


--------------------------------------------------------------------------------


"Revolving Note" means a promissory note issued at the request of a Lender
pursuant to Section 2.12(d), in substantially the form of Exhibit E-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Loans made by such Lender.

"Risk-Based Capital Guidelines" is defined in Section 3.2.

"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

"Sanctioned Country" means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/endorcement/ofac/sanctions/, or as otherwise
published from time to time.

"Sanctioned Person" means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

"Single Employer Plan" means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.

"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

"Swingline Borrowing Notice" is defined in Section 2.7(b).

"Swingline Commitment" shall mean $10,000,000 or, if less, the Aggregate
Commitment at the time of determination, as such amount may be reduced.

13


--------------------------------------------------------------------------------


"Swingline Lender" shall mean Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.

"Swingline Loans" is defined in Section 2.1(c).

"Swingline Note" means a promissory note issued at the request of the Swingline
Lender pursuant to Section 2.12(d), in substantially the form of Exhibit E-2
hereto, evidencing the aggregate indebtedness of the Borrower to the Swingline
Lender resulting from Swingline Loans made by the Swingline Lender.

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Transferee" is defined in Section 12.4.

"Type" is defined in Section 2.3.

"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"Unutilized Swingline Commitment" means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

"Wachovia" means Wachovia Bank, National Association, and its successors and
assigns.

"Wachovia Fee Letter" means the letter agreement, dated March 15, 2007, among
Borrower, IPC, Wachovia and Wachovia Capital Markets, LLC.

"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

1.2              Other Interpretive Provisions.

14


--------------------------------------------------------------------------------


(a)                The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

(b)               Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c)                The terms "including," "includes" and "include" shall be
deemed to be followed by the phrase "without limitation."

(d)               In the computation of periods of time from a specified date to
a later specified date, the word "from" means "from and including"; the words
"to" and "until" each mean "to but excluding", and the word "through" means "to
and including."

(e)                Unless otherwise expressly specified, all references herein
to a particular time shall mean Charlotte, North Carolina time.

(f)                 Unless otherwise expressly provided herein, (i) references
to agreements (including this Agreement), other contractual instruments and
organizational documents shall be deemed to include all subsequent amendments
and other modifications thereto, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

(g)                All references to the Lenders or any of them shall be deemed
to include the LC Issuers unless specifically provided otherwise or unless the
context otherwise requires.

ARTICLE 2 

THE CREDITS

2.1              Commitments. 

(a)                From and including the Closing Date to but excluding the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to  make loans to the Borrower (each
such loan, a "Revolving Loan" and collectively, the "Revolving Loans") in an
amount equal to its Pro Rata Share of all Revolving Loans requested by the
Borrower, provided that after giving effect to the making of each Revolving Loan
(and to any concurrent repayment of Swingline Loans with proceeds of Revolving
Loans made pursuant to such Advance), such Lender's Outstanding Credit Exposure
shall not exceed its Commitment.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Facility Termination Date.                                     

15


--------------------------------------------------------------------------------


(b)               From and including the Closing Date to but excluding the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to  participate in Facility LCs issued
upon the request of the Borrower, provided that after giving effect to the
issuance of each such Facility LC, such Lender's Outstanding Credit Exposure
shall not exceed its Commitment.  The LC Issuers will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.18.

(c)                From and including the Closing Date to but excluding the
Facility Termination Date, the Swingline Lender agrees, on the terms and
conditions hereinafter set forth, to make loans to the Borrower (each, a
"Swingline Loan," and collectively, the "Swingline Loans"), in an aggregate
principal amount at any time outstanding not exceeding the Swingline
Commitment.  Swingline Loans may be made even if the Swingline Lender's
Outstanding Credit Exposure would exceed its Commitment at such time, but
provided that no Advance of Swingline Loans shall be made if, immediately after
giving effect thereto, the Aggregate Outstanding Credit Exposure would exceed
the Aggregate Commitments at such time.  Subject to and on the terms and
conditions of this Agreement, the Borrower may borrow, repay (including by means
of a Borrowing of Revolving Loans pursuant to Section 2.7(c)) and reborrow
Swingline Loans at any time prior to the Facility Termination Date, provided
that the Borrower may not borrow Swingline Loans the proceeds of which are used
to repay outstanding Swingline Loans.

2.2              Required Payments; Termination. 

(a)                Except to the extent due or paid sooner pursuant to the
provisions of this Agreement, the Borrower shall repay to the Lenders the
aggregate outstanding principal amount of each Revolving Loan on the Facility
Termination Date.

(b)               Except to the extent due or paid sooner pursuant to the
provisions of this Agreement, the Borrower shall repay to the Swingline Lender
the aggregate outstanding principal amount of each Swingline Loan on the earlier
to occur of (i) fourteen (14) days after the Borrowing Date of each such
Swingline Loan, and (ii) the Facility Termination Date.

(c)                Notwithstanding anything to the contrary herein, the
Aggregate Outstanding Credit Exposure and all unpaid Obligations shall be paid
in full by the Borrower on the Facility Termination Date.

2.3              Types of Advances; Minimum Amount of Each Advance.  The
Revolving Loans may be Floating Rate Advances or Eurodollar Advances (each, a
"Type" of Advance), or a combination thereof, selected by the Borrower in
accordance with Sections 2.7 and 2.8.  Each Eurodollar Advance shall be in the
amount of $5,000,000 or a higher integral multiple of $100,000, and each
Floating Rate Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $100,000, provided that any Floating Rate Advance may be in the
amount of the Available Aggregate Commitment.  The Swingline Loans shall be made
and maintained as LIBOR Market Index Rate Advances at all times. 

2.4              Fees.   In addition to certain fees described in
Section 2.18(d):

16


--------------------------------------------------------------------------------


(a)                The Borrower agrees to pay to the Administrative Agent for
the account of each Lender an upfront fee in an amount agreed to in the Wachovia
Fee Letter, payable on the date of execution of this Agreement.

(b)               The Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share a facility fee at a
percentage rate per annum applicable at such time as set forth in the Pricing
Schedule on the average daily Aggregate Commitment from the date hereof to the
Facility Termination Date (and, if applicable, thereafter on the Aggregate
Outstanding Credit Exposure until no Credit Extensions remain outstanding),
payable in arrears on each Payment Date hereafter and on the Facility
Termination Date (and, if applicable, thereafter on demand).

(c)                The Borrower shall pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share, a utilization fee equal
to the percentage rate per annum applicable at such time as set forth in the
Pricing Schedule times the aggregate outstanding amount of Revolving Loans on
each day that the Aggregate Outstanding Credit Exposure exceeds 50% of the
Aggregate Commitments then in effect (or, if terminated, in effect immediately
prior to such termination).  The utilization fee shall be due and payable in
arrears on each Payment Date hereafter and on the Facility Termination Date
(and, if applicable, thereafter on demand).

(d)               The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.5              Reduction or Termination of Aggregate Commitment.  The Borrower
may permanently reduce the Aggregate Commitment in whole, or in part ratably
among the Lenders in integral multiples of $10,000,000, upon at least five (5)
Business Days' written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued facility fees and utilization fees shall be payable on
the effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

2.6              Optional Principal Payments.  The Borrower may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances or,
in an aggregate amount of $5,000,000 or a higher integral multiple of $100,000,
any portion of the outstanding Floating Rate Advances upon one (1) Business
Day's prior notice to the Administrative Agent.  The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances or, in an aggregate amount of $5,000,000 or a higher integral multiple
of $100,000, any portion of the outstanding Eurodollar Advances upon three (3)
Business Days' prior notice to the Administrative Agent.

2.7              Requesting Advances. 

17


--------------------------------------------------------------------------------


(a)                In order to obtain an Advance (other than (x) Advances of
Swingline Loans, which shall be made pursuant to Section 2.7(b), (y) Advances
for the purpose of repaying Refunded Swingline Loans, which shall be made
pursuant to Section 2.7(c), or (z) conversions of outstanding Revolving Loans
made pursuant to Section 2.8), the Borrower shall give the Administrative Agent
irrevocable notice (a "Borrowing Notice") not later than 11:00 a.m. at least one
(1) Business Day before the Borrowing Date of each Floating Rate Advance and
three (3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

(i)                  the Borrowing Date, which shall be a Business Day, of such
Advance,

(ii)                the aggregate amount of such Advance,

(iii)               the Type of Advance selected, and

(iv)              in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

Not later than 1:00 p.m. on each Borrowing Date, each Lender shall make
available its Pro Rata Share of the Revolving Loan or Revolving Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 13.  The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent's aforesaid address.

(b)               In order to obtain an Advance of a Swingline Loan, the
Borrower shall give the Administrative Agent (and the Swingline Lender, if the
Swingline Lender is not also the Administrative Agent) irrevocable notice (a
"Swingline Borrowing Notice") not later than 11:00 a.m. on the Borrowing Date of
each Swingline Loan, specifying the aggregate amount of such Swingline Loan
(which shall not be less than $1,000,000 and, if greater, shall be in an
integral multiple of $500,000 in excess thereof (or, if less, in the amount of
the Unutilized Swingline Commitment)).  Not later than 4:00 p.m. on the
Borrowing Date, the Swingline Lender shall make available an amount equal to the
amount of the requested Swingline Loan in funds immediately available to the
Administrative Agent at its address specified pursuant to Article 13.  The
Administrative Agent will make the funds so received from the Swingline Lender
available to the Borrower at the Administrative Agent's aforesaid address.

18


--------------------------------------------------------------------------------


(c)                With respect to any outstanding Swingline Loans, the
Swingline Lender may at any time (whether or not an Event of Default has
occurred and is continuing) in its sole and absolute discretion, and is hereby
authorized and empowered by the Borrower to, cause an Advance of Revolving Loans
to be made for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Lender (on behalf of, and with a copy to, the Borrower),
not later than 11:00 a.m. on the day of the proposed Borrowing Date therefor, a
notice (which shall be deemed to be a Borrowing Notice given by the Borrower)
requesting the Lenders to make Revolving Loans (which shall be made initially as
Floating Rate Advances) on the Borrowing Date in an aggregate amount equal to
the amount of such Swingline Loans (the "Refunded Swingline Loans") outstanding
on the date such notice is given that the Swingline Lender requests to be
repaid.  Not later than 1:00 p.m. on the requested Borrowing Date, each Lender
(other than the Swingline Lender) shall make available its Pro Rata Share of the
Refunded Swingline Loans in funds immediately available to the Administrative
Agent at its address specified pursuant to Article 13.  To the extent the
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans.  Notwithstanding any provision of this Agreement to
the contrary, on the relevant Borrowing Date, the Refunded Swingline Loans shall
be deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Revolving
Loans.  If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among all
the Lenders in the manner contemplated by Section 11.2.

(d)               If, as a result of any bankruptcy, insolvency or similar
proceeding with respect to the Borrower, Revolving Loans are not made pursuant
to Section 2.7(c) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, the Swingline Lender shall
be deemed to have sold without recourse, representation or warranty, and each
Lender shall be deemed to have purchased and hereby agrees to purchase, a
participation in such outstanding Swingline Loans in an amount equal to its Pro
Rata Share of the unpaid amount thereof together with accrued interest thereon. 
Upon one (1) Business Day's prior notice from the Swingline Lender, each Lender
(other than the Swingline Lender) shall make available to the Administrative
Agent at its address specified pursuant to Article 13 an amount, in immediately
available funds, equal to its respective participation.  To the extent the
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent.  In the event any such Lender fails to make available to
the Administrative Agent the amount of such Lender's participation as provided
in this Section 2.7(d), the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Effective Rate for the first three (3)
Business Days and thereafter at the Floating Rate applicable to Revolving
Loans.  Promptly following its receipt of any payment by or on behalf of the
Borrower in respect of a Swingline Loan, the Swingline Lender will pay to each
Lender that has acquired a participation therein such Lender's Pro Rata Share of
such payment in accordance with Section 2.11.

19


--------------------------------------------------------------------------------


(e)                Notwithstanding any provision of this Agreement to the
contrary, the obligation of each Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.7(c) and each such Lender's obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.7(d) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, or (iii) the failure of the amount of such Advance of
Revolving Loans to meet the minimum Borrowing amount specified in Section 2.3.

2.8              Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.8 or are repaid in accordance with Section 2.6.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to Section 2.3, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance.  The Borrower shall give the Administrative Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:

(i)                  the requested date, which shall be a Business Day, of such
conversion or continuation,

(ii)                the aggregate amount and Type of the Advance which is to be
converted or continued, and

(iii)               the amount of such Advance, which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

2.9              Changes in Interest Rate, etc.  Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Floating Rate Advance is made or is automatically converted
from a Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.8,
to the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.8, at a rate per annum equal to the Floating Rate for such day. 
Changes in the rate of interest on that portion of any Revolving Loan maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. 

(b)               Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower's selections under Sections 2.7 and
2.8 and otherwise in accordance with the terms hereof.  No Interest Period may
end after the Facility Termination Date.

20


--------------------------------------------------------------------------------


(c)                Each LIBOR Market Index Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from the date such LIBOR
Market Index Rate Advance is made to the date it is paid at a rate per annum
equal to the LIBOR Market Index Rate for such day. 

2.10          Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Sections 2.7, 2.8 or 2.9, during the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower,
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance.  During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower, declare that (i) each
Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus 2% per annum
(iii) each LIBOR Market Index Rate Advance shall bear interest at a rate per
annum equal to the LIBOR Market Index Rate in effect from time to time plus 2%
per annum, and (iv) the LC Fee shall be increased by 2% per annum, provided that
during the continuance of a Default under Sections 7(g) or 7(h), the interest
rates set forth in clauses (i), (ii) and (iii) above and the increase in the LC
Fee set forth in clause (iv) above shall be applicable to all Credit Extensions
without any election or action on the part of the Administrative Agent or any
Lender.

2.11          Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent's
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 12:00 noon (local time) on the date when due and shall (except
for payments of Reimbursement Obligations for which the applicable LC Issuer has
not received payments from the Lenders or as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders. 
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article 13 or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender.  The
Administrative Agent is hereby authorized to charge any account of the Borrower
maintained with Wachovia for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder.  Each reference to the
Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, (i) to the Swingline Lender, in the case of payments
required to be made by the Borrower to the Swingline Lender and (ii) to the
applicable LC Issuer, in the case of payments required to be made by the
Borrower to such LC Issuer.

2.12          Noteless Agreement; Evidence of Indebtedness.

21


--------------------------------------------------------------------------------


(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b)               The Administrative Agent shall also maintain the Register
pursuant to Section 12.3(c) and subaccounts for each Lender in which (taken
together) it will record (a) the amount of each Loan made hereunder, the Type
thereof and the Interest Period (if any) with respect thereto, (b) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (d)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender's share thereof.

(c)                The entries maintained in the accounts, Register and
subaccounts maintained pursuant to Sections 2.12(a) and (b) above shall be prima
facie evidence of the existence and amounts of the Obligations therein recorded;
provided that the failure of the Administrative Agent or any Lender to maintain
such accounts, such Register or such subaccount, as applicable, or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)               The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Revolving Loans, by a Revolving Note, and (ii) in
the case of the Swingline Loans, by a Swingline Note, in each case appropriately
completed and executed by the Borrower and payable to the order of such Lender. 
Each Note shall be entitled to all of the benefits of this Agreement and the
other Loan Documents and shall be subject to the provisions hereof and thereof.

2.13          Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices, Swingline Borrowing Notices and Conversion/Continuation Notices to be
given telephonically.  The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer.  If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.

2.14          Interest Payment Dates; Interest and Fee Basis. 

22


--------------------------------------------------------------------------------


(a)                Interest accrued on each Floating Rate Advance shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, on any date on which such Floating Rate Advance is prepaid,
whether due to acceleration or otherwise, and at the Facility Termination Date. 
Interest accrued on that portion of the outstanding principal amount of any
Floating Rate Advance converted into a Eurodollar Advance on a day other than a
Payment Date shall be payable on the date of conversion. 

(b)               Interest accrued on each Eurodollar Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at the
Facility Termination Date.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period. 

(c)                Interest accrued on each LIBOR Market Rate Advance shall be
payable on any date on which such LIBOR Market Rate Advance is paid in full,
whether due to acceleration or otherwise, and on the date such LIBOR Market
Index Rate Advance shall become due and payable pursuant to Section 2.2(b). 

(d)               Interest on Floating Rate Advances bearing interest at the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365, or
when appropriate, 366 day year.  All other interest and all fees shall be
calculated for actual days elapsed on the basis of a 360-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (local
time) at the place of payment.  If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day (except for interest payments
in respect of Eurodollar Advances whose Interest Period ends on a day which is
not a Business Day, and the next succeeding Business Day falls in a new calendar
month, in which case interest accrued on such Eurodollar Advance shall be
payable on the immediately preceding Business Day) and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.15          Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice (including Borrowing Notices received from the
Swingline Lender in accordance with Section 2.7(c)), Swingline Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder. 
Promptly after notice from any LC Issuer, the Administrative Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder.  The Administrative Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance and each LIBOR Market Index Rate
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

3


--------------------------------------------------------------------------------


2.16          Lending Installations.  Each Lender may book its Loans, its
participations in any outstanding Swingline Loans, and its participation in any
LC Obligations and any LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or such LC Issuer, as the case may be, and
may change its Lending Installation from time to time.  All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in outstanding Swingline Loans, participations in LC
Obligations and any Notes issued hereunder shall be deemed held by each Lender
or each LC Issuer, as the case may be, for the benefit of any such Lending
Installation.  Each Lender and each LC Issuer may, by written notice to the
Administrative Agent and the Borrower in accordance with Article 13, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.

2.17          Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.18          Facility LCs.

(a)                Issuance.  Each LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby letters of credit
(each, a "Facility LC") and to renew, extend, increase, decrease or otherwise
modify each Facility LC ("Modify," and each such action a "Modification"), from
time to time from the Closing Date and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment.  No Facility LC shall have an expiry
date later than the earlier of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one year after its issuance (the "Facility LC Maturity
Date"), provided that any Facility LC with a one-year tenor may provide for the
renewal thereof for additional one-year periods (but in no event beyond the date
referred to in clause (x) above). 

24


--------------------------------------------------------------------------------


(b)               Participations.  Upon the issuance or Modification by any LC
Issuer of a Facility LC in accordance with this Section 2.18, such LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer without recourse or warranty, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.  Notwithstanding
anything herein to the contrary, effective upon any Commitment Increase pursuant
to Section 2.20, each Lender's participation in any Facility LC outstanding on
such date shall be adjusted to reflect its Pro Rata Share after giving effect to
such increase.

(c)                Notice.  Subject to Section 2.18(a), the Borrower shall give
the applicable LC Issuer notice prior to 11:00 a.m. at least three (3) Business
Days (or such shorter period as is acceptable to the LC Issuer in any given
case) prior to the proposed date of issuance or Modification of each Facility
LC, specifying the beneficiary, the proposed date of issuance (or Modification)
and the expiry date of such Facility LC, and describing the proposed terms of
such Facility LC and the nature of the transactions proposed to be supported
thereby.  Upon receipt of such notice, the applicable LC Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender, of the contents thereof and of the amount of such Lender's
participation in such proposed Facility LC.  The issuance or Modification by any
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article 4 (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to such LC Issuer, acting reasonably, and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as such LC
Issuer shall have reasonably requested (each, a "Facility LC Application").  In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

(d)               LC Fees.  The Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC issued hereunder, a letter of
credit fee at a per annum rate equal to the Applicable Margin for Eurodollar
Advances in effect from time to time on the average daily undrawn stated amount
under such standby Facility LC, such fee to be payable in arrears on each
Payment Date (each such fee described in this sentence an "LC Fee").  The
Borrower shall also pay to the applicable LC Issuer for its own account (x) a
fronting fee at a per annum rate of 0.125% on the average daily undrawn stated
amount under each Facility LC issued hereunder, such fee to be payable in
arrears on each Payment Date, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the applicable LC Issuer's standard schedule for such charges as
in effect from time to time.

25


--------------------------------------------------------------------------------


(e)                Administration; Reimbursement by Lenders.  Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the "LC Payment Date").  The responsibility of such LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC.  Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or Unmatured Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for (i)
such Lender's Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.18(f) below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of such LC
Issuer's demand for such reimbursement (or, if such demand is made after 12:00
noon on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three (3) days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.

(f)                 Reimbursement by Borrower.  The Borrower shall be
irrevocably and unconditionally obligated to reimburse any LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) such LC Issuer's
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC.  All such amounts paid by such LC Issuer and remaining unpaid by the
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to (x) the rate applicable to Floating Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (y)
the sum of 2% plus the rate applicable to Floating Rate Advances for such day if
such day falls after such LC Payment Date.  The applicable LC Issuer will pay to
each Lender ratably in accordance with its Pro Rata Share all amounts received
by it from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.18(e).  Subject to the terms and
conditions of this Agreement (including the submission of a Borrowing Notice in
compliance with Section 2.7 and the satisfaction of the applicable conditions
precedent set forth in Article 4), the Borrower may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

26


--------------------------------------------------------------------------------


(g)                Obligations Absolute.  The Borrower's obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower's Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, (i) the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, (ii) any
dispute between or among the Borrower, any of its Affiliates, the beneficiary of
any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or (iii) any claims or defenses whatsoever of the Borrower
or of any of its Affiliates against the beneficiary of any Facility LC or any
such transferee.  No LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.18(g) is intended to limit the right of
the Borrower to make a claim against any LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.18(f).

(h)                Actions of LC Issuer.  Each LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer. 
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.18, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

27


--------------------------------------------------------------------------------


(i)                  Indemnification.  The Borrower hereby agrees to indemnify
and hold harmless each Lender, each LC Issuer and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including any claims, damages,
losses, liabilities, costs or expenses which such LC Issuer may incur by reason
of or in connection with (i) the failure of any other Lender to fulfill or
comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such LC Issuer issuing any
Facility LC which specifies that the term "Beneficiary" included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of such LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) such LC Issuer's failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  Nothing in this Section 2.18(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

(j)                 Lenders' Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct or such LC Issuer's failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.18 or any action taken or omitted by such indemnitees hereunder.

(k)               Facility LC Collateral Account.  The Borrower agrees that it
will, upon the request of the Administrative Agent or the Required Lenders when
a Default exists and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to any LC Issuer or the Lenders in
respect of any Facility LC, maintain a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (the "Facility LC
Collateral Account") at the Administrative Agent's office at the address
specified pursuant to Article 13, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and in which such Borrower shall have no interest other than as set
forth in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuers, a security interest in all of the Borrower's right, title
and interest in and to all funds which may from time to time be on deposit in
the Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations (it being understood that the Borrower shall have
no obligation, and the Administrative Agent shall have no right, to deposit any
funds into the Facility LC Collateral Account except during the existence of a
Default).  The Administrative Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in certificates of deposit of
Wachovia having a maturity not exceeding thirty (30) days.  Nothing in this
Section 2.18(k) shall either require the Borrower to deposit any funds in the
Facility LC Collateral Account or obligate the Administrative Agent to require
the Borrower to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account, in each case other than as required by Section 8.1.

(l)                  Rights as a Lender.  In its capacity as a Lender, each LC
Issuer shall have the same rights and obligations as any other Lender.

28


--------------------------------------------------------------------------------


2.19          Replacement of Lender.  If the Borrower is required pursuant to
Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender's obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender
so affected an "Affected Lender"), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Advances and other Obligations (excluding the amounts payable by the
Borrower pursuant to clause (ii) of this proviso) due to the Affected Lender
pursuant to an assignment substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including payments due to such Affected Lender under Sections 3.1,
3.2 or 3.5, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

2.20          Increase in Commitments. 

(a)                The Borrower shall have the right at any time and from time
to time after the Closing Date and prior to the date that is thirty (30) days
prior to the Facility Termination Date to increase the Aggregate Commitment
(each such proposed increased being a "Commitment Increase"), either by having a
Lender increase its Commitment then in effect (each an "Increasing Lender") or
by adding as a Lender with a new Commitment hereunder a Person which is not then
a Lender (each an "Assuming Lender"), in each case with the approval of the
Administrative Agent (such approval not to be unreasonably withheld), which
notice shall specify the name of each Increasing Lender and/or Assuming Lender,
as applicable, the amount of the Commitment Increase and the portion thereof
being assumed by each such Increasing Lender or Assuming Lender, and the date on
which such increase is to be effective (the "Commitment Increase Date"), which
shall be a Business Day at least three (3) Business Days after delivery of such
notice; provided that no Lender shall have any obligation hereunder to become an
Increasing Lender and any election to do so shall be in the sole discretion of
each Lender; provided further that: (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or a higher integral
multiple of $1,000,000; (ii) immediately after giving effect to any Commitment
Increase, the Aggregate Commitment shall not exceed $150,000,000; (iii) no
Default or Unmatured Default shall have occurred and be continuing on the
applicable Commitment Increase Date or shall result from any Commitment
Increase; and (iv) the representations and warranties contained in Article 5
(other than in Section 5.5) shall be true on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation and
warranty is expressly stated to have been made as of a specified date, as of
such specific date).

29


--------------------------------------------------------------------------------


(b)               Each Commitment Increase (and the increase of the Commitment
of each Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the Commitment
Increase Date; provided that: (i) the Administrative Agent shall have received
on or prior to 10:00 a.m. on such Commitment Increase Date a certificate of an
Authorized Officer stating that each of the applicable conditions to such
Commitment Increase set forth in Section 2.20(a) has been satisfied and
attaching the resolutions adopted by the Borrower approving or consenting to
such Commitment Increase; (ii) with respect to each Assuming Lender, the
Administrative Agent shall have received, on or prior to 10:00 a.m. on such
Commitment Increase Date, a Joinder Agreement among the Assuming Lender, the
Borrower and the Administrative Agent; and (iii) each Increasing Lender shall
have delivered to the Administrative Agent, on or prior to 10:00 a.m. on such
Commitment Increase Date, confirmation in writing satisfactory to the
Administrative Agent as to its increased Commitment, with a copy of such
confirmation to the Borrower.

(c)                On each Commitment Increase Date upon such time as the
applicable conditions set forth in Section 2.20(a) and 2.20(b) have been
satisfied, the Borrower shall (i) prepay the then outstanding Advances (if any)
in full prior to giving effect to such Commitment Increase, (ii) if the Borrower
shall so request, request new Advances from the Lenders (including any Assuming
Lender) in an aggregate amount at least equal to such prepayment, so that, after
giving effect thereto, the Advances are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase) and (iii) pay to the Lenders any funding indemnification
amounts required by Section 3.4.

2.21          Extension of Facility Termination Date. 

(a)                So long as no Unmatured Default or Default has occurred and
is continuing and subject to the conditions set forth in Section 2.21(c), the
Borrower may, no earlier than sixty (60) days and no later than thirty (30) days
prior to each anniversary of the Closing Date (such anniversary, an "Extension
Date") request through written notice to the Administrative Agent (the
"Extension Notice"), that the Lenders extend the then existing Facility
Termination Date for an additional one-year period.  Each Lender, acting in its
sole discretion, shall, by notice to the Administrative Agent no later than the
applicable Extension Date (except in the year in which the then existing
Facility Termination Date shall occur, in which case such written notice shall
be delivered by the Lenders no later than fifteen (15) days prior to the then
existing Facility Termination Date) (such date, the "Consent Date"), advise the
Administrative Agent in writing of its desire to extend (any such Lender, a
"Consenting Lender") or not to so extend (any such Lender, a "Non-Consenting
Lender") such date.  Any Lender that does not advise the Administrative Agent by
the Consent Date shall be deemed to be a Non-Consenting Lender.  No Lender shall
be under any obligation or commitment to extend the then existing Facility
Termination Date.  The election of any Lender to agree to such extension shall
not obligate any other Lender to agree to such extension.

30


--------------------------------------------------------------------------------


(b)               If Lenders holding Commitments that aggregate more than 50% of
the Aggregate Commitments on the Consent Date shall have agreed to such
extension, then the then existing Facility Termination Date applicable to the
Consenting Lenders shall be extended to the date that is one (1) year after the
then existing Facility Termination Date.  All Advances of each Non-Consenting
Lender shall be subject to the then existing Facility Termination Date, without
giving effect to such extension (such date, the "Prior Termination Date").  In
the event of an extension of the then existing Facility Termination Date
pursuant to this Section 2.21, the Borrower shall have the right, at its own
expense, to solicit commitments from existing Lenders and/or other banks or
financial institutions reasonably acceptable to the Administrative Agent and the
LC Issuing Bank (each, an "Eligible Replacement Lender") to replace the
Commitment of any Non-Consenting Lenders for the remaining duration of this
Agreement.  Any Eligible Replacement Lender (if not already a Lender hereunder)
shall become a party to this Agreement as a Lender by delivering an executed
Joinder Agreement to the Administrative Agent and the Borrower.  The Commitment
of each Non-Consenting Lender shall terminate on the Prior Termination Date, all
Advances and other amounts payable hereunder to such Non-Consenting Lenders
shall be subject to the Prior Termination Date and, to the extent such
Non-Consenting Lender's Commitment is not replaced as provided above, the
Commitments hereunder shall be reduced by the amount of the Commitment of each
such Non-Consenting Lender so terminated on the Prior Termination Date. 
Notwithstanding anything to the contrary in this Section 2.21, the Facility
Termination Date shall not be extended unless the aggregate Commitments of the
Consenting Lenders and any Eligible Replacement Lenders joining this Agreement
pursuant to this Section 2.21(b) are greater than or equal to the Aggregate
Outstanding Credit Exposure as of each Prior Termination Date.

(c)                An extension of the Facility Termination Date pursuant to
this Section 2.21 shall only become effective upon the receipt by the
Administrative Agent of a certificate (the statements contained in which shall
be true) of a duly authorized officer of the Borrower stating that both before
and after giving effect to such extension of the Facility Termination Date (i)
no Event of Default has occurred and is continuing and (ii) all representations
and warranties contained in Article 5 are true and correct in all material
respects on and as of the date such extension is made, except for such
representations or warranties which by their terms are made as of a specified
date, which shall be true and correct as of such specified date.

(d)               Effective on and after the Prior Termination Date, (i) each of
the Non-Consenting Lenders shall be automatically released from their respective
LC Obligations and (ii) the LC Obligations of each Lender (other than the
Non-Consenting Lenders) shall be automatically adjusted to equal such Lender's
Pro Rata Share of such LC Obligations.

ARTICLE 3 

YIELD PROTECTION; TAXES

3.1              Yield Protection.  If, on or after the Closing Date, the
adoption of any law or any governmental or quasi governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

31


--------------------------------------------------------------------------------


(i)                  subjects any Lender or any applicable Lending Installation
or any LC Issuer to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes or to any increased costs from taxes
which will be governed exclusively by Section 3.5) to any Lender or any LC
Issuer in respect of its Eurodollar Advances, LIBOR Market Index Rate Advances,
Facility LCs or participations therein, or

(ii)                imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or

(iii)               imposes any other condition the result of which is to
increase the cost to any Lender (or any applicable Lending Installation), the
Swingline Lender or any LC Issuer of making, funding or maintaining its
Eurodollar Advances or LIBOR Market Index Rate Advances, or of issuing and
participating in any Swingline Loan or Facility LC, or reduces any amount
receivable by any Lender (or any applicable Lending Installation), the Swingline
Lender or any LC Issuer in connection with its Eurodollar Advances, LIBOR Market
Index Rate Advances, Facility LCs or participations therein, or requires any
Lender (or any applicable Lending Installation), Swingline Lender or any LC
Issuer to make any payment calculated by reference to the amount of Eurodollar
Advances, LIBOR Market Index Rate Advances, Facility LCs or participations
therein, held or interest received by it, by an amount deemed material by such
Lender, Swingline Lender or LC Issuer, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, Swingline Lender or such LC Issuer, as the case
may be, of making or maintaining its Eurodollar Advances or LIBOR Market Index
Rate Advances, or of issuing or participating in Swingline Loans or Facility
LCs, or to reduce the return received by such Lender or applicable Lending
Installation, Swingline Lender or such LC Issuer, as the case may be, in
connection with such Eurodollar Advances, LIBOR Market Index Rate Advances,
Facility LCs or participations therein, then, within fifteen (15) days of demand
by such Lender, Swingline Lender or LC Issuer, as the case may be, the Borrower
shall pay such Lender, Swingline Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender, Swingline Lender or
LC Issuer for such increased cost or reduction in amount received.

32


--------------------------------------------------------------------------------


3.2              Changes in Capital Adequacy Regulations.  If a Lender,
Swingline Lender or any LC Issuer determines the amount of capital required or
expected to be maintained by such Lender, Swingline Lender or such LC Issuer,
any Lending Installation of such Lender, Swingline Lender or such LC Issuer, or
any corporation controlling such Lender, Swingline Lender or such LC Issuer is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, Swingline Lender or such LC Issuer, the Borrower shall pay such
Lender, Swingline Lender or such LC Issuer the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender, Swingline Lender or such LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Swingline Loans and Facility LCs, as the case
may be, hereunder (after taking into account such Lender's, Swingline Lender's
or LC Issuer's policies as to capital adequacy).  "Change" means (i) any change
after the Closing Date in the Risk-Based Capital Guidelines, or (ii) any
adoption of or change in any other law, governmental or quasi governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Closing Date which affects the amount of
capital required or expected to be maintained by any Lender, Swingline Lender or
any LC Issuer or any Lending Installation or any corporation controlling any
Lender, Swingline Lender or any LC Issuer.  "Risk-Based Capital Guidelines"
means (i) the risk based capital guidelines in effect in the United States on
the Closing Date, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled "International Convergence of Capital
Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the Closing Date.

3.3              Availability of Types of Advances.  If any Lender determines
that maintenance of its Eurodollar Advances at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4              Funding Indemnification.  If any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Advance.

3.5              Taxes.

33


--------------------------------------------------------------------------------


(a)                All payments by the Borrower to or for the account of any
Lender, any LC Issuer or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all Taxes.  If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender, any LC Issuer or the Administrative
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, such LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within thirty (30) days after such payment is made.

(b)               In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any Note ("Other Taxes").

(c)                The Borrower hereby agrees to indemnify the Administrative
Agent and each Lender for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent or such Lender and any liability (including penalties,
interest and expenses, provided that the Administrative Agent and the Lenders
shall use best efforts to avoid incurrence of the same) arising therefrom or
with respect thereto.  Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent or such Lender
makes demand therefor pursuant to Section 3.6.

(d)               Each Lender (or Transferee) that is organized under the laws
of a jurisdiction other than the United States, any State thereof or the
District of Columbia (a "Non−U.S. Lender") that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Non-U.S.
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non−U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Non−U.S. Lender is legally entitled to do so), whichever
of the following is applicable:

(i)                  duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(ii)                duly completed copies of Internal Revenue Service Form
W-8ECI,

(iii)               duly completed copies of Internal Revenue Service Form
W-8IMY,

34


--------------------------------------------------------------------------------


(iv)              with respect to clauses (i) - (iii), any subsequent versions
thereof or successors thereto, in each case claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax and payments of interest
hereunder,

(v)                in the case of a Non−U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or 881(c) of the Code, (x)
a certificate to the effect that such Non−U.S. Lender is not (A) a "bank" for
purposes of section 881(c) of the Code, (B) a "10-percent shareholder" (within
the meaning of section 871(h)(3)(B) of the Code) of the Borrower (or any
Affiliate thereof) and (C) a "controlled foreign corporation" related to the
Borrower or any Affiliate thereof (within the meaning of section 864(d)(4) of
the Code), and such Non-U.S. Lender agrees that it shall promptly notify the
Borrower in the event any of the above representations are no longer accurate
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(vi)              any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

(e)                For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to Section 3.5(d) (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided) or Section 3.5(f), such Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes; provided that,
should a Non-U.S. Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under Section 3.5(d), the Borrower shall take such
commercially-reasonable steps (at the cost of the Non-U.S. Lender) as such
Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

(f)                 Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

35


--------------------------------------------------------------------------------


(g)                If the U.S. Internal Revenue Service or any other
governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent) and the Borrower shall have no liability pursuant to this Agreement to
the Administrative Agent with respect to such amounts.  The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.

(h)                Any Lender or Administrative Agent claiming any indemnity
payment or additional payment amounts payable pursuant to this Section 3.5 shall
use reasonable efforts (consistent with legal and regulatory restrictions and at
the cost of the Borrower) to file any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change (1) would
avoid the need for or reduce the amount of any such indemnity payment or
additional amount that may thereafter accrue, (2) would not require such Lender
or the Agent to disclose any information such Lender or the Administrative Agent
deems confidential and (3) would not subject such Lender or the Administrative
Agent to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Administrative Agent.

(i)                  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date of this Agreement, which will entitle such Lender to compensation pursuant
to this Section 3.5; provided that (i) if any Lender fails to give such notice
within 180 days after it obtains actual knowledge of such event (or, in the
exercise of ordinary due diligence, should  have obtained actual knowledge
thereof), such Lender shall only be entitled to payments under this Section 3.5
for costs incurred from and after the date 180 days prior to the date that such
Lender does give such notice.

3.6              Alternate Lending Installation; Lender Statements; Survival of
Indemnity.  To the extent reasonably possible, each Lender shall designate an
alternate Lending Installation with respect to its Eurodollar Advances to reduce
any liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or
to avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error.  Determination of amounts payable under such Sections in
connection with a Eurodollar Advance shall be calculated as though each Lender
funded its Eurodollar Advance through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Revolving Loan, whether in fact that is the
case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

36


--------------------------------------------------------------------------------


           ARTICLE 4 

CONDITIONS PRECEDENT

4.1              Initial Credit Extension.  The Lenders and the LC Issuers shall
not be required to make an initial Credit Extension hereunder unless the
Borrower has furnished to the Administrative Agent sufficient copies for the
Lenders of:

(i)                  Copies of the articles or certificate of incorporation of
the Borrower, together with all amendments, and a certificate of good standing,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation.

(ii)                Copies, certified by the Secretary or Assistant Secretary of
the Borrower, of its bylaws and of its Board of Directors' resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents.

(iii)               An incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.

(iv)              A certificate, signed by an Authorized Officer, stating that
on the initial Credit Extension Date no Default or Unmatured Default has
occurred and is continuing.

(v)                A written opinion of the Borrower's counsel, addressed to the
Administrative Agent, the Lenders, and the LC Issuers, dated as of the Closing
Date, in substantially the form of Exhibit A.

(vi)              Any Notes requested by a Lender pursuant to Section 2.12
payable to the order of each such requesting Lender.

(vii)             Written money transfer instructions, in substantially the form
of Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

(viii)           Such other documents as any Lender or its counsel may have
reasonably requested.

37


--------------------------------------------------------------------------------


4.2              Each Credit Extension.  The obligation of each Lender to make
any Credit Extension hereunder, including the initial Credit Extension (but
excluding Revolving Loans made for the purpose of repaying Refunded Swingline
Loans pursuant to Section 2.7(c) or for the purpose of paying unpaid
reimbursement obligations of the Borrower pursuant to Section 2.18(e)), is
subject to the satisfaction of the following conditions precedent on the
applicable Credit Extension Date:

(i)                  No Default or Unmatured Default exists.

(ii)                The representations and warranties contained in Article 5
(other than, after the Closing Date, in Section 5.5) are true and correct as of
such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

(iii)               All legal matters incident to the making of such Credit
Extension shall be satisfactory to the Lenders and their counsel.

Each Borrowing Notice, Swingline Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making a Credit Extension.

ARTICLE 5 

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1              Existence and Standing.  Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.2              Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

38


--------------------------------------------------------------------------------


5.3              No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate, except to the extent that such violation, alone or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries or (ii) the Borrower's
or any Subsidiary's articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4              Financial Statements.  The December 31, 2006 consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Lenders were prepared in accordance with the Agreement Accounting
Principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

5.5              Material Adverse Change.  Since December 31, 2006, there has
been no change in the business, Property, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

39


--------------------------------------------------------------------------------


5.6              Taxes.  The Borrower and its Subsidiaries have filed all
material United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes claimed to be due and payable that would, if adversely
determined, have a Material Adverse Effect.  The charges, accruals and reserves
for taxes on the books of the Borrower and its Subsidiaries (to the extent in
excess of $5,000,000) are adequate under Agreement Accounting Principles. 
Notwithstanding any provision in this Agreement to the contrary, the only
representations and warranties made by the Borrower with respect to matters
relating to taxes shall be the representations and warranties set forth in this
Section 5.6, and this Agreement shall not be interpreted in any manner that is
contrary hereto.

5.7              Litigation and Contingent Obligations.  Except as set forth in
the most recent consolidated financial statements provided to the Administrative
Agent pursuant to Section 5.4 or Section 6.1, respectively, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions.  Other than any liability incident to
any litigation, arbitration or proceeding, which, if decided adversely, would
not reasonably be expected to have a Material Adverse Effect, the Borrower has
no material contingent liabilities or obligations not provided for or disclosed
in the most recent consolidated financial statements provided to the
Administrative Agent pursuant to Section 5.4 or Section 6.1, respectively.

5.8              Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the Closing Date, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and nonassessable.

5.9              ERISA.  The Unfunded Liabilities of all Single Employer Plans
do not in the aggregate exceed $75,000,000.  Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $25,000,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

5.10          Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative
Agent, the Joint Lead Arrangers or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

5.11          Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

40


--------------------------------------------------------------------------------


5.12          Material Agreements.  Except as set forth in Schedule 5.12,
neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction (a) which
either prohibits or restricts the ability of any Subsidiary of Borrower to
declare or pay dividends to the Borrower, or (b) which could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness, which default could reasonably be expected to have a
Material Adverse Effect.

5.13          Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.14          Ownership of Properties.  Except as set forth on Schedule 5.14, as
of the Closing Date, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.11, to all of the
Property and assets reflected in the Borrower's most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.

5.15          Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

5.16          Environmental Matters.  In the ordinary course of its business,
the Borrower considers the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which it identifies and
evaluates potential risks and liabilities accruing to the Borrower due to
Environmental Laws.  On the basis of this consideration, the Borrower has
concluded that the potential risks and liabilities accruing to the Borrower due
to Environmental Laws could not reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary has received any notice
to the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.

41


--------------------------------------------------------------------------------


5.17          Investment Company Act.  The Borrower is not an "investment
company" or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940.

5.18          OFAC; PATRIOT Act. 

(a)                Neither the Borrower or any of its Subsidiaries is a
Sanctioned Person or does business in a Sanctioned Country or with a Sanctioned
Person in violation of the economic sanctions of the United States administered
by OFAC.

(b)               Each of the Borrower and its Subsidiaries is in compliance in
all material respects with the PATRIOT Act.  No part of the proceeds of the
Loans hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE 6 

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1              Financial Reporting.  The Borrower will maintain, for itself
and each Subsidiary, a system of accounting established and administered in
accordance with the Agreement Accounting Principles, and furnish to the
Administrative Agent in sufficient copies for each of the Lenders:

42


--------------------------------------------------------------------------------


(i)                  Within one hundred twenty (120) days after the close of
each of its fiscal years (or, if earlier, within thirty (30) days after the
Borrower is required to file its Annual Report on Form 10-K with the Securities
and Exchange Commission for such fiscal year), an unqualified (except for
qualifications relating to changes in Agreement Accounting Principles or
practices reflecting changes in Agreement Accounting Principles and required or
approved by the Borrower's independent certified public accountants) audit
report certified by independent certified public accountants reasonably
acceptable to the Lenders, prepared in accordance with the Agreement Accounting
Principles on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows. 
Delivery by the Borrower to the Administrative Agent of copies of the Borrower's
Annual Report on Form 10-K filed with the Securities and Exchange Commission for
any year shall satisfy the Borrower's obligation under this clause (i) with
respect to such year.

(ii)                Within sixty (60) days after the close of the first three
quarterly period of each of its fiscal years (or, if earlier, within fifteen
(15) days after the Borrower is required to file its Quarterly Report on Form
10-Q for with the Securities and Exchange Commission for such period),
consolidated and consolidating unaudited balance sheets as at the close of each
the first three quarterly periods of each of its fiscal years, for itself and
its Subsidiaries and consolidated and consolidating profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by an Authorized Officer.  Delivery by the Borrower to the
Administrative Agent of copies of the Borrower's Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission for any quarter shall satisfy
the Borrower's obligation under the clause (ii) with respect to such quarter.

(iii)               Together with the financial statements required under
Sections 6.1(i) and (ii), (A) a compliance certificate in substantially the form
of Exhibit B signed by an Authorized Officer showing the calculations necessary
to determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (B) a calculation of the Indebtedness secured
by Liens permitted under Section 6.11(xiii) in such form as is reasonably
satisfactory to the Administrative Agent.

(iv)              As soon as possible and in any event within ten (10) days
after the Borrower knows that any Reportable Event has occurred with respect to
any Plan, a statement, signed by an Authorized Officer, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.

(v)                As soon as possible and in any event within ten (10) days
after receipt by the Borrower, a copy of (a) any notice or claim to the effect
that the Borrower or any of its Subsidiaries is or may be liable to any Person
as a result of the release by the Borrower, any of its Subsidiaries, or any
other Person of any toxic or hazardous waste or substance into the environment,
and (b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

(vi)              Promptly upon the furnishing thereof to the shareholders of
the Borrower, copies of all financial statements, reports and proxy statements
so furnished.

(vii)             Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission.

(viii)           Such other information (including nonfinancial information) as
the Administrative Agent or any Lender may from time to time reasonably request.

43


--------------------------------------------------------------------------------


6.2              Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes and commercial paper back-up. 

6.3              Notice of Default, etc.  The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
(i) any Default or Unmatured Default and (ii) the commencement of or any ruling
in any litigation, or any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect.

6.4              Conduct of Business.  The Borrower will, and will cause each
Material Subsidiary to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

6.5              Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

6.6              Insurance.  The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

6.7              Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including all Environmental Laws.

44


--------------------------------------------------------------------------------


6.8              Maintenance of Properties.  The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

6.9              Inspection.  The Borrower will, and will cause each Subsidiary
to, permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate.

6.10          Merger and Sale of Assets.  Without the prior written consent of
the Required Lenders (such consent not to be unreasonably withheld), the
Borrower will not, nor will it permit any Material Subsidiary to, merge or
consolidate with or into any other Person, or sell or otherwise dispose of all
or substantially all of its Property to another Person except that (i) a
Material Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary,
(ii) a Material Subsidiary may dispose of all or substantially all of its
Property to the Borrower or a Wholly-Owned Subsidiary, or (iii) the Borrower or
any Subsidiary may sell, transfer, contribute, convey or dispose of accounts,
general intangibles and/or chattel paper (each as defined in Article 9 of the
Uniform Commercial Code) and associated collateral, lockbox and other collection
accounts, records and/or proceeds in connection with a Permitted Receivables
Securitization.

6.11          Liens.  The Borrower will not, nor will it permit any Material
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any Material Subsidiary, except:

(i)                  Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books;

(ii)                Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books;

45


--------------------------------------------------------------------------------


(iii)               Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

(iv)              Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries;

(v)                Liens existing on the date hereof and described in
Schedule 5.14;

(vi)              Liens on Property of the Borrower or any of its Material
Subsidiaries created solely for the purpose of securing Indebtedness incurred to
fund the purchase price of Property, provided that no such Lien shall extend to
or cover any other Property of the Borrower or its Material Subsidiaries other
than the Property so acquired and the original principal amount of the
Indebtedness so secured by any such Lien shall not exceed the original purchase
price of the Property so acquired;

(vii)             The Lien of the First Mortgage and any Lien described in any
deeds or other instruments under which property has been conveyed to IPC and to
which the Lien of the First Mortgage is expressly made subject;

(viii)           Any Lien existing on any property or asset prior to the
Acquisition thereof by the Borrower or any Material Subsidiary provided that the
Acquisition is permitted under Section 6.13 and such Lien is not created in
contemplation of or in connection with such Acquisition;

(ix)              Liens arising under a Permitted Receivables Securitization;

(x)                Liens arising by operation of law with respect to any
deposit, securities and commodity account; provided that (a) the right of the
Borrower or the applicable Material Subsidiary to withdraw assets from such
account shall not be restricted other than by customary rules of general
application (such as restrictions on withdrawals during the time required for a
check to clear); and (b) such account is not intended by the Borrower or any
Material Subsidiary to provide collateral to the applicable depository
institution, securities intermediary or commodities intermediary;

(xi)              Liens in favor of the Administrative Agent hereunder;

(xii)             Any Lien arising out of the refinancing, extension, or renewal
of any Indebtedness secured by any Lien permitted by clause (v) of this Section
6.11; provided that such Indebtedness is not increased and is not secured by any
additional assets; and

46


--------------------------------------------------------------------------------


(xiii)           (A) Liens incurred by the Borrower or IPC in connection with
Rate Management Transactions entered into by either the Borrower or IPC in the
ordinary course of business and not for speculation and in accordance with its
established risk management policies, and (B) other Liens incurred by the
Borrower or IPC in the ordinary course of business, provided that the aggregate
principal amount of the Indebtedness secured by the Liens permitted under this
clause (xiii) shall not exceed $50,000,000 at any one time outstanding.  The
"principal amount" of the Indebtedness of the Borrower or IPC in respect of any
Rate Management Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or IPC would be
required to pay if such Rate Management Obligation were terminated at such time
of determination.

6.12          Leverage Ratio.  The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
Indebtedness to (ii) Consolidated Total Capitalization to be greater than 0.65
to 1.0.

6.13          Investments and Acquisitions.  Without the prior written consent
of the Required Lenders (such consent not to be unreasonably withheld), the
Borrower will not, nor will it permit any Subsidiary to, make or suffer to exist
any Investments (including loans and advances to, and other Investments in,
Subsidiaries, or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture), or to make any
Acquisition of any Person, except:

(i)                  Cash Equivalent Investments and Investments permitted by
the investment policies approved from time to time by the board of directors of
the Borrower or the relevant Subsidiary, as applicable;

(ii)                Investments in, and loans and advances to, Subsidiaries
existing as of the date hereof and other Investments existing as of the date
hereof;

(iii)               Investments by Subsidiaries in securities of the Borrower
and Investments by the Borrower and its Subsidiaries in any business trust
controlled, directly or indirectly, by the Borrower to the extent such business
trust purchases securities of the Borrower;

(iv)              In addition to Investments otherwise permitted hereunder,
Investments and Acquisitions related to the energy business or other businesses
of the Borrower and its Subsidiaries made after the date hereof in an aggregate
amount not exceeding $750,000,000 at any one time outstanding, provided that
Investments in non-energy related businesses made after the date hereof shall
not exceed $150,000,000 at any one time outstanding; and

(v)                Investments by the Borrower or a Subsidiary in connection
with a Permitted Receivables Securitization.

47


--------------------------------------------------------------------------------


6.14          Subsidiary Dividend Restrictions.  The Borrower will not, nor will
it permit any Material Subsidiary to, become a party to any agreement
prohibiting or restricting the ability of such Material Subsidiary to declare or
pay dividends to the Borrower, except as disclosed in Schedule 5.12, other than
prohibitions or restrictions in connection with a Permitted Receivables
Securitization.

6.15          Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
that is not a Subsidiary except in the ordinary course of business and pursuant
to the reasonable requirements of the Borrower's or such Subsidiary's business
and upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arms-length transaction.

6.16          OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

ARTICLE 7 

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

(a)                Any representation or warranty made (or deemed made pursuant
to Section 4.2) by or on behalf of the Borrower or any of its Subsidiaries to
the Lenders or the Administrative Agent under or in connection with this
Agreement, any Credit Extension, or any report, certificate, financial statement
or other information delivered in connection with this Agreement or any other
Loan Document shall be false in any material respect when so made, deemed made
or delivered.

(b)               Nonpayment of principal of any Loan when due; nonpayment of
any Reimbursement Obligation within one Business Day after the same becomes due;
or nonpayment of interest on any Loan, any fee payable by the Borrower hereunder
or any other obligation under any of the Loan Documents within five (5) days
after the same becomes due.

(c)                The breach by the Borrower of any of the terms or provisions
of Section 6.2, 6.3(i) (and (i) in the case of failure to deliver notice of a
Default arising under Section 7(d), five (5) days shall have elapsed after an
Authorized Officer obtained knowledge of such Default and (ii) in the case of
failure to deliver notice of a Default arising under Section 7(e), twenty (20)
days shall have elapsed after an Authorized Officer obtained knowledge of such
Default), 6.10, 6.11, 6.12 or

48


--------------------------------------------------------------------------------


(d)               The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article 7) of any of the
terms or provisions of Section 6.9 or 6.14 which is not remedied within five (5)
days after written notice from the Administrative Agent or any Lender.

(e)                The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article 7) of any of the
terms or provisions of this Agreement which is not remedied within twenty (20)
days after written notice from the Administrative Agent or any Lender.

(f)                 Failure of the Borrower or any of its Subsidiaries to pay
when due any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.

(g)                The Borrower or any of its Material Subsidiaries shall (i)
have an order for relief entered with respect to it under the Federal bankruptcy
laws as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7(g) or (vi) fail
to contest in good faith any appointment or proceeding described in
Section 7(h).

(h)                Without the application, approval or consent of the Borrower
or any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in
Section 7(g) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

49


--------------------------------------------------------------------------------


(i)                  Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of (each, a
"Condemnation"), all or any portion of the Property of the Borrower and its
Subsidiaries which, when taken together with all other Property of the Borrower
and its Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion; provided that the term
"Condemnation" shall not include any voluntary transfer by the Borrower or any
of its Subsidiaries of its electronic transmission line facilities, or any
interest therein, to a regional independent grid operator.

(j)                 The Borrower or any of its Subsidiaries shall fail within
thirty (30) days to pay, bond or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.

(k)               The Unfunded Liabilities of all Single Employer Plans shall
exceed in the aggregate $75,000,000 or any Reportable Event shall occur in
connection with any Plan, or the Borrower or any other member of the Controlled
Group shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $25,000,000.

(l)                  The Borrower or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by the
Borrower, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), could
reasonably be expected to have a Material Adverse Effect.

(m)              Any Change in Control shall occur.

(n)                The Borrower shall cease to own, free and clear of all Liens,
100% of the outstanding shares of voting stock of IPC.

ARTICLE 8 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1              Acceleration; Facility LC Collateral Account.

50


--------------------------------------------------------------------------------


(a)                If any Default described in Sections 7(g) or 7(h) occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the "Collateral Shortfall Amount").  If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuers to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b)               If at any time while any Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

(c)                The Administrative Agent may at any time or from time to time
after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or any LC
Issuer under the Loan Documents.

(d)               At any time while any Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time as
ordered by a court of competent jurisdiction.

(e)                If, within fourteen (14) days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans and the obligation and power of the LC Issuers to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Sections 7(g) or 7(h) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

8.2              Amendments.  Neither this Agreement or any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or by the Administrative Agent at the direction or
with the consent of the Required Lenders); provided, however, that no such
agreement shall:

51


--------------------------------------------------------------------------------


(i)                  unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder, (ii) extend the scheduled date for the payment of
any principal of or interest on any Loan (including any scheduled date for the
mandatory reduction or termination of any Commitments), extend the time of
payment of any Reimbursement Obligation or any interest thereon, extend the
expiry date of any Facility LC beyond the Facility LC Maturity Date, or extend
the time of payment of any fees hereunder, or (iii) increase any Commitment of
any such Lender over the amount thereof in effect or extend the maturity
thereof;

(ii)                unless agreed to by all of the Lenders, (A) modify the
definition of the term "Required Lenders", or (B) change or waive any provision
of Section 11.2, any other provision of this Agreement or any other Loan
Document requiring pro rata treatment of any Lenders, or this Section 8.2; and

(iii)               unless agreed to by the applicable LC Issuer, the Swingline
Lender or the Administrative Agent, no such agreement shall (A) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent, (B) amend, modify
or otherwise affect the rights or duties of the Swingline Lender hereunder
without the prior written consent of the Swingline Lender, or (C) amend, modify
or otherwise affect the rights or duties of any LC Issuer hereunder without the
prior written consent of such LC Issuer.

8.3              Preservation of Rights.  No delay or omission of the Lenders,
the Swingline Lender, the LC Issuers or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent specifically set forth in such writing.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers, the Swingline Lender and
the Lenders until the Obligations have been paid in full.

ARTICLE 9 

GENERAL PROVISIONS

52


--------------------------------------------------------------------------------


9.1              Survival of Representations.  All representations and
warranties of the Borrower contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

9.2              Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuers, the Swingline Lender
nor any Lender shall be obligated to extend credit to the Borrower in violation
of any limitation or prohibition provided by any applicable statute or
regulation.

9.3              Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

9.4              Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent, the LC
Issuers, the Swingline Lender and the Lenders and supersede all prior agreements
and understandings among the Borrower, the Administrative Agent, the LC Issuers,
the Swingline Lender and the Lenders relating to the subject matter thereof
other than the Fee Letters.

9.5              Several Obligations; Benefits of this Agreement.  The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and any Person indemnified under Section 9.6 or any
other provision of this Agreement, and their respective successors and assigns,
provided that the parties hereto expressly agree that each Joint Lead Arranger
shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to
the extent specifically set forth therein and shall have the right to enforce
such provisions on its own behalf and in its own name to the same extent as if
it were a party to this Agreement.

9.6              Expenses; Indemnification.

53


--------------------------------------------------------------------------------


(a)                The Borrower shall reimburse the Administrative Agent and
each Joint Lead Arranger for any reasonable costs, internal charges and
out-of-pocket expenses (including reasonable attorneys' fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or such Joint
Lead Arranger in connection with the preparation, negotiation, execution,
delivery, syndication, distribution (including via the internet), review,
amendment, modification, and administration of the Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent, each Joint Lead Arranger,
each LC Issuer, the Swingline Lender and the Lenders for any reasonable costs,
internal charges and out-of-pocket expenses (including reasonable attorneys'
fees and time charges of attorneys for the Administrative Agent, each Joint Lead
Arranger, each LC Issuer, the Swingline Lender and the Lenders, which attorneys
may be employees of the Administrative Agent, a Joint Lead Arranger, an LC
Issuer, the Swingline Lender or a Lender) paid or incurred by the Administrative
Agent, either Joint Lead Arranger, any LC Issuer, the Swingline Lender or any
Lender in connection with the collection and enforcement of the Loan Documents. 
Expenses being reimbursed by the Borrower under this Section include reasonable
costs and expenses incurred in connection with the Reports described in the
following sentence.  The Borrower acknowledges that from time to time Wachovia
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
"Reports") pertaining to the Borrower's assets for internal use by Wachovia from
information furnished to it by or on behalf of the Borrower, after Wachovia has
exercised its rights of inspection pursuant to this Agreement.

(b)               The Borrower hereby further agrees to indemnify the
Administrative Agent, each Joint Lead Arranger, each LC Issuer, the Swingline
Lender, each Lender, their respective Affiliates, and each of their partners,
directors, officers, employees, agents and advisors (each such Person being
called an "Indemnitee") against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including all expenses of litigation or
preparation therefor whether or not such Indemnitee is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.

(c)                The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7              Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

9.8              Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

9.9              Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

54


--------------------------------------------------------------------------------


9.10          Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders, the Swingline Lender, the LC Issuers and the
Administrative Agent on the other hand shall be solely that of borrower and
lender.  None of the Administrative Agent, either Joint Lead Arranger, any LC
Issuer, the Swingline Lender or any Lender shall have any fiduciary
responsibilities to the Borrower.  None of the Administrative Agent, either
Joint Lead Arranger, any LC Issuer, the Swingline Lender or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations.  The Borrower agrees that no Indemnitee shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  No Indemnitee
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, (i) any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby, and (ii) any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  The provisions of this Section 9.10 shall survive the termination of
this Agreement.

9.11          Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials having jurisdiction over such Lender or any of its Affiliates, (iv) as
required by law, regulation, or legal process, (v) as required in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender's
direct or indirect contractual counterparties in Rate Management Transactions or
to legal counsel, accountants and other professional advisors to such
counterparties, (vii) permitted by Section 12.4 and (viii) in connection with
the exercise of rights or remedies hereunder or any action or proceeding
relating to this agreement.  In the case of any disclosure pursuant to clause
(i), (ii), (vi) or (vii) above, each Person to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential.  In the case of any requested disclosure
pursuant to clause (iv) or (v) above, the applicable Lender will give prompt
notice of the request to the Borrower (unless prohibited by the terms of the
applicable law, regulation, subpoena or other legal process or proceeding) so
that the Borrower may endeavor to obtain a protective order or other assurance
of confidential treatment.

55


--------------------------------------------------------------------------------


9.12          Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.13          Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that Wachovia and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates.

9.14          PATRIOT Act Notice.  Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. 

9.15          Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.  This Agreement shall be effective when it has been executed by the
Borrower, the Administrative Agent, the LC Issuers, the Swingline Lender and the
Lenders as of the Closing Date and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

ARTICLE 10 

THE ADMINISTRATIVE AGENT

56


--------------------------------------------------------------------------------


10.1              Appointment; Nature of Relationship.  Wachovia Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the "Administrative Agent") hereunder and
under each other Loan Document, and each of the Lenders (for purposes of this
Article, references to Lenders shall also mean each LC Issuer and the Swingline
Lender) irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article 10.  Notwithstanding the use of the defined term
"Administrative Agent," it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a "representative" of the
Lenders within the meaning of Section 9-105 of the Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.2              Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3              General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4              No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including
any agreement by an obligor to furnish information directly to each Lender; (c)
the satisfaction of any condition specified in Article 4, except receipt of
items required to be delivered solely to the Administrative Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries.  The Administrative Agent shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Borrower to the Administrative Agent at such time, but is voluntarily
furnished by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

57


--------------------------------------------------------------------------------


10.5              Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6              Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders (except as to money
or securities received by it or its authorized agents) for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent's duties
hereunder and under any other Loan Document.

10.7              Reliance on Documents; Counsel.  The Administrative Agent
shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

58


--------------------------------------------------------------------------------


10.8              Administrative Agent's Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (x) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent and (y) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

10.9              Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Unmatured Default and stating that such notice is a "notice of
default".  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.

10.10          Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term "Lender" or "Lenders" shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

10.11          Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either Joint
Lead Arranger or any other Lender and based on the financial statements prepared
by the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Joint Lead Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

59


--------------------------------------------------------------------------------


10.12          Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign.  The Administrative Agent may be removed at
any time with or without cause by written notice received by the Administrative
Agent from the Required Lenders, such removal to be effective on the date
specified by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent.  If no successor Administrative
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Administrative Agent's giving notice of its intention
to resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent.  Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates, which is a
commercial bank as a successor Administrative Agent hereunder.  If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article 10 shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term "Prime Rate" as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

10.13          Administrative Agent and Joint Lead Arranger Fees.  The Borrower
agrees to pay to the Administrative Agent and each Joint Lead Arranger, for
their accounts, the fees agreed to by the Borrower, the Administrative Agent
and/or such Joint Lead Arrangers pursuant to the Fee Letters.

60


--------------------------------------------------------------------------------


10.14          Delegation to Affiliates.  The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Article 9 and Article 10.

10.15          Other Agents.  No Lender identified on the cover page, the
signature pages or otherwise in this Agreement, or in any document related
hereto, as being the "Syndication Agent" or a "Documentation Agent" shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement in such capacity other than those applicable to all Lenders.  Each
Lender acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.

10.16          LC Issuer and Swingline Lender.  The provisions of this
Article 10 (other than Section 10.10) shall apply to each LC Issuer and the
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

ARTICLE 11 

SETOFF; RATABLE PAYMENTS

11.1          Setoff.  In addition to, and without limitation of, any rights
(including other rights of setoff) of the Lenders under applicable law, if the
Borrower becomes insolvent, however evidenced, or any Default occurs, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender, any LC Issuer, the Swingline Lender or any of their
respective Affiliates to or for the credit or account of the Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
such LC Issuer, the Swingline Lender or any such Affiliate whether or not the
Obligations, or any part thereof, shall then be due.  The Swingline Lender, each
Lender and each LC Issuer agrees to notify the Borrower and the Administrative
Agent in writing promptly after any such setoff and application; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

61


--------------------------------------------------------------------------------


11.2          Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.  If
an amount to be setoff is to be applied to Indebtedness of the Borrower to a
Lender other than Indebtedness comprised of the Outstanding Credit Exposure of
such Lender, such amount shall be applied ratably to such other Indebtedness and
to the Indebtedness comprised of such Outstanding Credit Exposure.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1          Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause (ii)
of the foregoing sentence relates only to absolute assignments and does not
prohibit assignments creating security interests, including (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided that the Administrative
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2          Participations.

62


--------------------------------------------------------------------------------


(a)                Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities ("Participants") participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.

(b)               Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which forgives principal, interest or
fees or reduces the interest rate or fees payable with respect to any such Loan
or Commitment, extends the Facility Termination Date (except as otherwise
permitted in accordance with Section 2.21), postpones any date fixed for any
regularly-scheduled payment of principal of, or interest or fees on, any such
Loan or Commitment, or postpones the expiry date of any Facility LC beyond the
Facility Termination Date, releases any guarantor of any such Loan or releases
all or substantially all of the collateral, if any, securing any such Loan.

(c)                Benefit of Setoff.  The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3          Assignments.

(a)                Permitted Assignments.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers") all or any part of its
rights and obligations under the Loan Documents.  Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto.  The consent of the Borrower, the Administrative Agent
and each LC Issuer shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided that if a Default has occurred and is continuing, the consent of the
Borrower shall not be required.  Such consent shall not be unreasonably withheld
or delayed.  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $10,000,000 or (ii) the remaining amount of the assigning Lender's
Commitment (calculated as at the date of such assignment) or Outstanding Credit
Exposure (if the applicable Commitment has been terminated).

63


--------------------------------------------------------------------------------


(b)               Effect; Effective Date.  Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Section 12.3(a), and (ii) payment of a $3,500 fee to the Administrative Agent
for processing such assignment (unless such fee is waived by the Administrative
Agent in its sole discretion), such assignment shall become effective on the
effective date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes "plan assets" as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be "plan assets" under ERISA.  On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Outstanding Credit
Exposure assigned to such Purchaser.  Upon the consummation of any assignment to
a Purchaser pursuant to this Section 12.3(a), the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

(c)                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at its office in referred to
in Schedule 13.1 a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and Outstanding Credit Exposure owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the LC
Issuers, the Swingline Lender and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any LC Issuer, any
Lender and the Swingline Lender at any reasonable time and from time to time
upon reasonable prior notice.

12.4          Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.

64


--------------------------------------------------------------------------------


12.5          Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee, which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(d) and such Transferee
shall not be entitled to any additional payments under Section 3.5, (i) unless,
and only to the extent, that the transferor Lender was entitled to amounts under
Section 3.5, or (ii) in the event that payments to the Transferee were not
subject to any withholding at the time of transfer and became subject to
withholding as a result of a Change In Law.

ARTICLE 13 

NOTICES

13.1          Notices.

(a)                Except as otherwise permitted by Section 2.13 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on Schedule 13.1, (y) in the case of any Lender, at its address
or facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 13.1.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article 2 shall not be effective until
received.  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

65


--------------------------------------------------------------------------------


(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

13.2          Change of Address.  The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE 14

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

14.1          CHOICE OF LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
(EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN ANY LOAN DOCUMENT) BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR
OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
OF THE INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE
"ISP"), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

66


--------------------------------------------------------------------------------


14.2          CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA
SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHARLOTTE, NORTH CAROLINA.

14.3          WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures Follow]

67


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, the Lenders, the Swingline Lender, the LC
Issuers and the Administrative Agent have executed this Agreement as of the date
first above written.

IDACORP, INC.

By:       /s/ Steven R. Keen                                          

Name:  Steven R. Keen

Title:     Vice President and Treasurer

S-1


--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender, Swingline Lender, LC Issuer
and as Administrative Agent

By:       /s/ Hank Biedrzycki                                         

Name:  Hank Biedrzycki                                              

Title:     Director                                                          

S-2


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender

By:       /s/ Helen D. Davis                                           

Name:  Helen D. Davis                                                

Title:     Vice President                                                 

S-3


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender

By:       /s/ James J. Teichman                                      

Name:  James J. Teichman                                           

Title:     Vice President                                                 

S-4


--------------------------------------------------------------------------------


KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender

By:       /s/ Keven D. Smith                                          

Name:  Keven D. Smith                                               

Title:     Senior Vice President                                      

S-5


--------------------------------------------------------------------------------


US BANK NATIONAL ASSOCIATION

By:       /s/ James W. Henken                                       

Name:  James W. Henken                                           

Title:     Vice President                                                 

S-6


--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A. , as a Documentation Agent and as a Lender

By:       /s/ Mark W. Lliteras                                        

Name:  Mark W. Lliteras                                             

Title:     Executive Vice President                                 

S-7


--------------------------------------------------------------------------------


SUNTRUST BANK

By:       /s/ Yann Pirio                                                  

Name:  Yann Pirio                                                       

Title:     Vice President                                                 

S-8


--------------------------------------------------------------------------------


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH

By:       /s/ Tsuguyuki Umene                                       

Name:  Tsuguyuki Umene                                            

Title:     General Manager                                             

S-9


--------------------------------------------------------------------------------


UNION BANK OF CALIFORNIA, N.A.

By:       /s/ Efrain Soto                                                 

Name:  Efrain Soto                                                      

Title:     Vice President                                                 

S-10


--------------------------------------------------------------------------------


THE BANK OF NEW YORK

By:       /s/ Peter Keller                                                

Name:  Peter Keller                                                     

Title:     Managing Director Energy Division                  

S-11


--------------------------------------------------------------------------------


ROYAL BANK OF CANADA

By:       /s/ David A. McCluskey                                  

Name:  David A. McCluskey                                       

Title:     Authorized Signatory                                       

S-12


--------------------------------------------------------------------------------


SCHEDULE I

PRICING SCHEDULE

A/A2 or above

A-/A3

BBB+/Baa1

BBB/Baa2

BBB-/Baa3

<BBB-/Baa3

Applicable Margin

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

LEVEL VI STATUS

Eurodollar Rate

0.150%

0.190%

0.280%

0.360%

0.400%

0.575%

Floating Rate

0%

0%

0%

0%

0%

0.50%

Applicable Fee Rates

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

LEVEL VI STATUS

Facility Fee

0.050%

0.060%

0.070%

0.090%

0.125%

0.175%

Utilization Fee

0.050%

0.050%

0.050%

0.050%

0.100%

0.100%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

"Level I Status" exists at any date if, on such date, the Borrower's Moody's
Rating is A2 or better or the Borrower's S&P Rating is A or better.

"Level II Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower's Moody's Rating is A3 or
better or the Borrower's S&P Rating is A- or better.

"Level III Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower's Moody's
Rating is Baa1 or better or the Borrower's S&P Rating is BBB+ or better.

"Level IV Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower's Moody's Rating is Baa2 or better or the Borrower's S&P Rating is BBB
or better.

"Level V Status" exists at any date if, on such date, (ii) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower's Moody's Rating is Baa3 or better or the
Borrower's S&P Rating is BBB- or better.

"Level VI Status" exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

I-1


--------------------------------------------------------------------------------


"Moody's Rating" means, at any time, the rating issued by Moody's Investors
Service, Inc. and then in effect with respect to the Borrower's senior unsecured
long-term debt securities without third-party credit enhancement.

"S&P Rating" means, at any time, the rating issued by Standard and Poor's Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower's senior unsecured long-term debt securities without
third-party credit enhancement.

"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and applicable fee rates shall be determined in accordance
with the foregoing table based on the Borrower's Status as determined from its
then-current Moody's and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Borrower has no Moody's Rating or no S&P Rating,
Level VI Status shall exist.

If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply.  If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply.  If there is no midpoint, the higher of the two intermediate ratings will
apply.

I-2


--------------------------------------------------------------------------------


SCHEDULE II

COMMITMENTS

Lender

Commitment

Wachovia Bank, National Association

$13,125,000

JPMorgan Chase Bank, N.A.

$13,125,000

Bank of America, N.A.

$11,750,000

Key Bank National Association

$11,750,000

US Bank, National Association

$11,750,000

Wells Fargo Bank, N.A.

$11,750,000

Union Bank of California, N.A.

$6,625,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch

$6,625,000

SunTrust Bank

$4,500,000

Royal Bank of Canada

$4,500,000

The Bank of New York

$4,500,000

TOTAL

$100,000,000

II-1


--------------------------------------------------------------------------------


SCHEDULE 5.8

SUBSIDIARIES AND OTHER INVESTMENTS

(Omitted)

 

Schedule 5.8

--------------------------------------------------------------------------------


SCHEDULE 5.12

MATERIAL AGREEMENTS

Following is a list of existing dividend restrictions of the Borrower and
Subsidiaries:

Idaho Power Company (IPC):

IPC's articles of incorporation contain restrictions on the payment of dividends
on its common stock if preferred stock dividends are in arrears.  IPC does not
currently have preferred stock outstanding.

IDACORP Financial Services, Inc. (IFS):

Dividend restrictions of IFS as provided in the loan documentation for IFS's
investments in the following affordable housing limited partnerships:

Apollo Tax Credit Fund III, L.P.

Boston Capital Corporate Tax Credit Fund VI L.P.

Boston Capital Corporate Tax Credit Fund VII L.P.

Boston Capital Corporate Tax Credit Fund VIII L.P.

Boston Financial Institutional Tax Credits XI

Boston Financial Institutional Tax Credits XV

Columbia Housing Partners Corporate Tax Credit IV L.P.

Guilford Alabama Tax Credit Fund IX, Ltd.

Guilford Alabama Tax Credit Fund X, Ltd.

Guilford Corporate Tax Credit Fund XIII, Ltd.

Guilford Southeastern Corporate Tax Credit Fund VIII, Ltd.

Guilford Tax Credit Fund XI, Ltd.

McDonald Corporate Tax Credit Fund, L.P. 1996

National Corporate Tax Credit Fund IV L.P.

National Corporate Tax Credit Fund VI L.P.

National Corporate Tax Credit Fund VII L.P.

National Corporate Tax Credit Fund VIII L.P.

Summit Corporate Tax Credit Fund I, L.P.

Schedule 5.12

--------------------------------------------------------------------------------


SCHEDULE 5.14

INDEBTEDNESS AND LIENS

Following is a list of existing liens of the Borrower and Subsidiaries:

Idaho Power Company:

Indebtedness Owed To: Bondholders pursuant to that certain Mortgage and Deed of
Trust, dated as of October 1, 1937 between Idaho Power Company and Deutsche Bank
Trust Company Americas (formerly Bankers Trust Company) and R.G. Page (Stanley
Burg, successor individual trustee), as Trustee, as supplemented and amended.

Property Encumbered: All existing and after-acquired real and personal property
of Idaho Power Company.

Amount of Indebtedness: The aggregate principal amount of Idaho Power Company
First Mortgage Bonds outstanding as of December 31, 2006 was $951.1 million. The
amount of First Mortgage Bonds issuable by Idaho Power Company, giving effect to
the Forty-second Supplemental Indenture, is limited to a maximum of $1.5
billion, but subject to increase at any time and may be further limited by
property, earnings and other provisions of the Mortgage.

IDACORP Financial Services, Inc.

Indebtedness Owed To: IFS has obtained borrowings from NDH Capital, Inc.,
Corporation Credit, Inc., ReliaStar Life Insurance Co., Wells Fargo Brokerage
Services, LLC and several of the affordable housing partnerships referenced
below.

Property Encumbered: All or a portion of IFS's right, title and interest as a
limited partner in the following affordable housing limited partnerships:

Apollo Tax Credit Fund III L.P.

Boston Capital Corporate Tax Credit Fund VI L.P.

Boston Capital Corporate Tax Credit Fund VII L.P.

Boston Capital Corporate Tax Credit Fund VIII L.P.

Boston Capital Corporate Tax Credit Fund XV L.P.

Boston Financial Institutional Tax Credits XI

Boston Financial Institutional Tax Credit Fund XII

Boston Financial Institutional Tax Credits XV

Columbia Housing Partners Corporate Tax Credit IV L.P.

Guilford Southeastern Corporate Tax Credit Fund VIII, Ltd.

Schedule 5.14

--------------------------------------------------------------------------------


Guilford Alabama Tax Credit Fund IX, Ltd.

Guilford Alabama Tax Credit Fund X, Ltd

Guilford Tax Credit Fund XI, Ltd.

Guilford Alabama Tax Credit Fund XVIII L.P.

McDonald Corporate Tax Credit Fund, L.P. 1996

National Corporate Tax Credit Fund IV

National Corporate Tax Credit Fund VI

National Corporate Tax Credit Fund VII

National Corporate Tax Credit Fund VIII

National Corporate Tax Credit Fund X

Oak Park L.P.

River Plaza L.P.

Summit Corporate Tax Credit Fund I, L.P.

USA Institutional Tax Credit Fund XIV L.P.

USA Institutional Tax Credit Fund VII L.P.

Amount of Indebtedness: $32,058,831 aggregate principal amount outstanding as of
February 28, 2007.

Schedule 5.14

--------------------------------------------------------------------------------


SCHEDULE 13.1

NOTICE ADDRESSES

Address for notices for Borrower:

IDACORP, Inc.

1221 West Idaho Street

P.O. Box 70

Boise, Idaho 83707

Attention:  Steven R. Keen, Vice President and Treasurer

Telephone: 208-388-2600

Fax: 208-388-2879

Email: skeen@idahopower.com

Address for notices as Administrative Agent:

Wachovia Bank, National Association

201 S. College St., CP−8

Charlotte, NC 28288−0680

Attention: Syndication Agency Services

Telephone: 704-383-3721

Fax: 704-383-0288

Address for notices as LC Issuer, Swingline Lender and Credit Contact:

Wachovia Bank, National Association

301 South College St., 6th Floor

Charlotte, NC 28288

Attention: Hank Biedrzycki, Director

Telephone: 704-374-4914

Fax: 704-383-6647

Email:  hank.biedrzycki@wachovia.com

Schedule 13.1

--------------------------------------------------------------------------------